Citation Nr: 0006655	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
denied for heart disorder.  

In January 1996 the veteran made a claim for entitlement to 
individual unemployability benefits.  The RO denied his claim 
in April 1996 because the veteran was not service connected 
for any disabilities.  He was rated permanently and totally 
disabled due to nonservice-connected disabilities.  In 
October 1997 the RO denied the veterans claim for entitlement 
to individual unemployability benefits because his only 
service connected disability was rated as 10 percent 
disabling.  The veteran filed a notice of disagreement in 
December 1997.  The RO did not issue a statement of the case 
with regard to this issue.  In August 1998 the RO issued a 
rating decision denying the veterans claim for entitlement to 
individual unemployability benefits.  The basis of the denial 
was that the veteran was not found unable to secure or follow 
a substantially gainful occupation as a result of his service 
connected disability.  In November 1998 the veteran wrote 
that he was confused as to how the issue of individual 
unemployability became a separate issue.  The RO did not 
respond to the veteran's letter.  This matter is referred to 
the RO to address.  


FINDINGS OF FACT

1.  It is the opinion of a VA physician that it is unlikely 
that any cardiac pathology that the veteran has was caused by 
treatment at the VA medical center.  

2.  The available evidence does not show that the veteran 
developed or aggravated a chronic heart disorder as a result 
of VA medical treatment in 1992 or medications prescribed 
during the course of that treatment.


CONCLUSION OF LAW

A heart disorder is not shown to be an additional disability 
resulting from VA medical treatment within the meaning of the 
applicable law and regulations.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358(a), (c)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a heart disorder, based on the provisions of 
38 U.S.C.A. § 1151.  Specifically, he claims that his heart 
disorder was caused by negligent medical treatment at the Ft. 
Myers VA outpatient treatment center and by the Bay Pines VA 
Medical Center (VAMC).  According to the veteran, the 
medications prescribed by VA physicians for high blood 
pressure damaged his heart and caused his sinus tachycardia, 
T Wave abnormality, anterior aschemia and an abnormal 
electrocardiogram.  

Initially, the Board finds that the appellant has submitted 
evidence, which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
in developing facts in support of a well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records, which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.  

Medical Evidence

In conjunction with the veteran's claim, the St. Petersburg 
RO obtained medical records showing outpatient treatment at 
the Bay Pines VAMC between July 1992 and February 1998 and 
the Ft. Myers outpatient treatment center between January 
1992 and February 1993.  These records show that the veteran 
sought treatment for hypertension, cardiac arrhythmia 
secondary to medication, and degenerative joint disease.  

The VA outpatient records show the following blood pressure 
readings: 130/74 (January 14, 1992); 140/84 (March 2, 1992); 
140/90 (May 7, 1992); 162/90 (June 2, 1992); 100/80 (June 8, 
1992); 142/82 (June 12, 1992); 140/100 (June 15, 1992); 
162/82 (June 22, 1992); 160/100 (June 30, 1992); 144/98 (July 
8, 1882); 140/90 (July 13, 1992); 130/88 (July 15, 1992); 
118/64 (August 6, 1992); 104/70 (August 11, 1992); 104/80 
(August 17, 1992); 122/90 (September 1, 1992); 110/70 
(September 24, 1992); 108/70 (September 29, 1992); 122/80 
(October 13, 1992); 140/80 (October 26, 1992); 110/70 (April 
15, 1993) and 160/100 (February 5, 1998).  

The VA outpatient records show the veteran's medications 
included the following: Verapamil, Tylenol, Captopril, 
Maxzide, Clonidine, Cardura, Labetalol, Ibuprofen, Diazepam, 
Motrin and Valium.  Between January 1992 and May 1992 the 
veteran was seen at the Ft. Myers outpatient treatment center 
for Ibuprofen, Diazepam, Motrin and Valium refills.  

During the May 1992 VA examination the veteran was found to 
have an elevated blood pressure.  He was started on Verapamil 
one week later.  

In June 1992 the veteran returned to the Ft. Myers outpatient 
treatment center for a blood pressure check.  He reported 
lightheadedness and that he was worried about hypertension.  
Motrin was discontinued.  Verapamil was discontinued because 
of sleepiness and headache.  The veteran's medication was 
changed to Captopril.  One week later the veteran complained 
that his head felt full with pressure.  He reported that his 
head felt like he was holding fluid and Maxzide was added.  
Another week later the veteran returned for a blood pressure 
check.  His blood pressure was poor on Maxzide and Clonidine 
was added.  

After the follow-up visit, in July 1992, the Clonidine was 
changed to Cardura.  While the veteran was on Cardura, he 
complained of palpitations, heart pounding and chest pain 
lasting for about 15 seconds.  Cardura was discontinued and 
he was seen back in the clinic.  An electrocardiogram was 
done.  The veteran was sent to Bay Pines with a diagnosis of 
cardiac instability.  

In July 1992 the veteran was hospitalized, at Bay Pines, with 
symptoms consistent with tachyarrhythmia secondary to 
medication that was given as an anti-hypertensive drug.  He 
was put on Labetalol.  The veteran had no more experience of 
chest pain during the hospitalization.  The Holter monitor 
did not show any significant dysrhythmias.  The diagnoses 
were hypertension, cardiac arrhythmia secondary to medication 
and degenerative joint disease.  

The veteran's follow-up visit was in August 1992.  He 
continued to complain of chest pains, shortness of breath, 
fatigue and a cough.  The nitroglycerin was helping.  In 
September 1992 the veteran reported that he felt lousy.  His 
stress test was negative.  The assessment was that the 
veteran was looking for a disease that may not have existed.  
He returned in October 1992 for medication refills.  

In February 1993 he reported for his general medical 
appointment.  

At the February 1998 VA examination the veteran reported 
heart damage.  However, the examiner noted that there was no 
evidence of damage documented by the veteran's records.  The 
examiner remarked that his electrocardiogram showed some 
anterior sub endocardial ischemia but that was only an 
electrical diagnosis from the electrocardiogram, and it did 
not show that he had actual heart damage.  The examiner felt 
that in reviewing the records had the veteran really had a 
myocardial infarction, he would certainly have had more of a 
cardiac evaluation and probably even a cardiac 
catheterization.  There was no evidence of a cardiac 
catheterization in the file.  

The VA examiner indicated that sinus tachycardia is 
arrhythmia, but it was not a critical arrhythmia and it was 
not the type of thing that one normally would find from 
drugs.  

The physical examination of the veteran revealed that he was 
not in acute distress.  His blood pressure was initially 
160/100 sitting; it was 160/110 supine and 140/110 standing.  
His heart revealed no evidence of murmur, no palpable thrills 
and no precordial heaves.  The veteran's lungs were clear to 
auscultation and percussion.  His abdomen was soft, as was 
his liver and his spleen was not palpably enlarged.  The 
impression was hypertensive cardiovascular disease.  

The examiner remarked that he found no evidence of severe 
heart damage and certainly it was unlikely that any 
particular pathology that he has was caused by treatment at 
the VAMC.  

The veteran's February 1998 Bay Pines VAMC electrocardiogram 
revealed normal sinus rhythm and a T Wave abnormality, 
considered anterior ischemia.  The February 1998 chest X-ray 
was normal.  

Analysis

According to the provisions of 38 U.S.C.A. 1151 (West 1991), 
a veteran who has been injured as the result of VA medical or 
surgical treatment, and not as a result of the veteran's own 
willful misconduct, shall be awarded compensation if that 
injury results in additional disability, in the same manner 
as if such disability were service-connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that 38 C.F.R. 3.385(c)(3) was not consistent with 
the plain language of 38 U.S.C.A. 1151 (West 1991) with 
respect to the presence of fault or accident requirement.  
(The requirement that a claimant demonstrate negligence or 
fault on the part of VA has been added to the regulation, and 
is effective for those claims filed on or after October 1, 
1997).  However, the validity of the remainder of the 
implementing regulation has not been questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994).

The remaining relevant section of 38 C.F.R. 3.358 (1999), 
provides that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
38 U.S.C.A. 3.358(b)(1), (b)(1)(i),(ii) (1999).

The regulation further provides that compensation is not 
payable for the continuance or natural progress of the 
disease or injury for which surgical or medical treatment was 
authorized.  38 C.F.R. 3.358(b)(2) (1999).  Furthermore, in 
determining whether such additional disability resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of medical treatment, the 
following consideration will govern: it will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith. 38 
C.F.R. 3.358(c)(1) (1999).

In March 1995, the VA issued an interim rule amending 38 
C.F.R. 3.358 (1995).  In pertinent part, 38 C.F.R. 
3.358(c)(3) was revised to read as follows:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. 3.358 (1999).

Therefore, it has been concluded that where additional 
disability is established to be the result of disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of surgical or medical treatment 
provided by VA, and which is found to not be a necessary 
consequence of the surgical or medical treatment, 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) is 
warranted.

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence is against a finding that the 
veteran developed a heart disorder as a result of his VA 
medical treatment or medications prescribed to him during the 
course of that treatment, to include Verapamil, Tylenol, 
Captopril, Maxzide, Clonidine, Cardura, Labetalol, Ibuprofen, 
Diazepam, Motrin and Valium.  Specifically, the VA examiner 
remarked that he found no evidence of severe heart damage.  
The examiner stated that certainly it was unlikely that any 
particular pathology that he has was caused by treatment at 
the VAMC.

Although the July 1992 VAMC diagnosis was cardiac arrhythmia 
secondary to medication the February 1998 VA examiner 
indicated that sinus tachycardia is arrhythmia, but it was 
not a critical arrhythmia and it was not the type of thing 
that one normally would find from drugs.  He noted that there 
was no evidence of damage documented by the veteran's 
records.  The examiner felt that the records were not 
compatible with the veteran having had a myocardial 
infarction during the time at issue.  

As such, the balance of the available medical evidence, to 
include outpatient treatment reports and the opinion of a VA 
physician, weighs strongly against a finding that the veteran 
has a heart disorder as a result of VA medical treatment or 
medications prescribed during the course of that treatment.  
While the veteran has strongly asserted his contentions 
regarding the etiology of a heart disorder, as a layman he 
lacks the medical expertise to offer an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

Therefore, the Board finds that the preponderance of the 
available medical evidence weighs against a finding that the 
veteran developed or aggravated a heart disability as a 
result of VA medical treatment or medication prescribed 
during that treatment.  As such, the Board finds that the 
evidence of record does not support the veteran's theory of 
acquiring additional disability as a result of treatment 
administered by VA.  Therefore, the compensation under the 
provisions of 38 U.S.C.A. § 1151 is not warranted for a heart 
disorder.  Accordingly, the veteran's claim is denied.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 is denied for a heart disorder.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

